Citation Nr: 0410444	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  03-24 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a neck disability, including 
as secondary to service-connected nasal trauma with 
septorhinoplasty.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel



INTRODUCTION

The appellant had active military service from March 1942 until 
November 1945.

This matter comes before the Board of Veteran's Appeals (Board) on 
appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
which continued the denial of service connection for neck 
disability, including as secondary to service-connected nasal 
trauma with septorhinoplasty.

The appellant did not request a hearing in this case.


FINDING OF FACT

The evidence of record demonstrates that the appellant's current 
neck disability is not attributable to his military service, nor 
is it proximately due to his service-connected nasal trauma with 
septorhinoplasty.


CONCLUSION OF LAW

Neck disability was not incurred in or aggravated by active 
military service, nor is it due to service-connected nasal trauma 
with septorhinoplasty.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of facts 
pertinent to his claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and includes 
an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care provider 
who may have evidence pertinent to the claim.  See 66 Fed. Reg. 
45620, 45630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).

With respect to VA's duty to notify, the rating decisions on 
appeal, the statement of the case (SOC), and multiple supplemental 
correspondence, together have adequately informed the appellant of 
the types of evidence needed to substantiate his claims.  For 
example, in December 2002, the RO sent a letter to the appellant 
explaining the VCAA and asking him to submit certain information.  
In accordance with the requirements of the VCAA and current case 
law, the letter informed the appellant what evidence and 
information VA would be obtaining as well as the evidence that the 
appellant needed to provide.  The letter explained that VA would 
make reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the custodian 
of any records. The letter also informed him of the legal elements 
of a service connection claim in general and a neck disability 
specifically.  The Board additionally notes that the December 2002 
notification letter was provided to the appellant prior to the 
initial adjudication of his claim in February 2003.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

Thus, the Board has considered whether the appellant would be 
prejudiced by the Board's deciding this claim without remanding to 
the RO for readjudication subsequent to issuance of further VCAA 
notification.  The Board concludes that no such prejudice is 
evident in this case.

The Board additionally notes that the VCAA notification letter 
sent to the appellant in December 2002 is legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of Department 
of Veterans Affairs (PVA), Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. September 22, 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir. 2003).  The Federal Circuit has held that 38 C.F.R. §§ 
3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the extent they 
provide a claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 38 
U.S.C.A. § 5103(b), which provides a claimant one year to submit 
evidence.  However, the statute was recently amended to permit VA 
to adjudicate a claim within one-year of receipt of the claim.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Therefore, the claimant was notified properly of 
his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical records 
from the National Personnel Records Center (NPRC).  The record 
also includes lay statements, VA examination records, and private 
medical records.  Therefore, VA has no outstanding duty to assist 
the appellant in obtaining any additional information or evidence.  
At every stage of the process, the appellant was informed of the 
information needed to substantiate his claim, and VA has obtained 
all evidence identified by the appellant.  The appellant has not 
referenced any outstanding records or information that he wanted 
VA to obtain.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is necessary if 
the evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant suffered 
an event, injury or disease in service; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with another 
service-connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2003).

The appellant in this case was previously afforded a VA 
examination in April 2003.  Therefore, the Board finds that a VA 
reexamination is not necessary because there exists sufficient 
medical evidence to decide the appellant's claim.

Summarily, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of this 
case, additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at every 
stage of this case.


II.  Service Connection for Neck Disability

The appellant's VA examination records dated in April 2003 show 
that he is currently diagnosed with "cervical spondylosis".  In 
addition, the appellant's private medical records contain a 
diagnosis of degenerative disc disease, cervical spine.  The Board 
notes that arthritis is a presumptive condition and the Board 
shall initially consider the appellant's claim pursuant to 
presumptive service connection.  38 C.F.R. § 3.309(a) (2003).

Service connection may be established for a current disability on 
the basis of a presumption under the law that certain diseases 
manifesting themselves to a certain degree within a certain time 
after service must have had their onset in service.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 
3.309 (2003).  Moreover, the law requires that arthritis must 
manifest itself to a degree of 10 percent or more within one-year 
from the date of separation from service.  38 C.F.R. §§ 3.307, 
3.309(a) (2003); 38 U.S.C.A. § 1112 (West 2002).

The Board notes that the first evidence of arthritis is found in 
the appellant's private medical records dated in May 1966, or 
approximately 21 years after his separation from active service.  
The Board additionally notes that the appellant indicated in both 
his May 1966 private medical records and his April 2003 VA 
examination records that his neck disability began at around 1960.  
Therefore, even if the Board accepted the appellant's contention 
that his neck condition began in 1960, he is still not entitled to 
presumptive service connection, as the appellant's arthritis did 
not manifest itself within one-year from the date of separation 
from service.

Although presumptive service connection is not warranted in this 
case, VA must also ascertain whether there is any basis to 
indicate that the disorders were incurred by any incident of 
military service.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both 
for the general proposition that in claims involving presumptive 
service connection, the Board must also examine the evidence of 
record to ascertain if there is any other basis upon which to 
develop or grant the claim, including direct service connection).

Service connection also means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  This may be 
shown by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  When a 
disease is first diagnosed after service, service connection can 
still be granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In order to prevail on the issue of service connection there must 
be: (1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  All three Hickson elements must be 
satisfied.

The record contains competent and credible medical evidence 
diagnosing the appellant with "cervical spondylosis" in April 
2003.  Therefore, the Board concludes that the appellant has a 
current neck disability.

The next consideration is Hickson element (2), in-service 
incurrence.  The Board notes that the appellant's service medical 
records show that he was hospitalized for facial injuries as a 
result of being struck in the head with a chair in January 1943.  
The appellant's medical records upon discharge also indicate a 
"back injury" in January 1943.  Therefore, although the 
appellant's service medical records do not specifically show a 
neck disability, the Board resolves any doubt in the appellant's 
favor and finds that he suffered the requisite in-service injury.

At this point, the Board shall discuss the final consideration in 
a service connection claim, medical nexus.  The evidence of record 
with respect to the existence of a medical nexus consists of VA 
medical records, private medical records, and the appellant's own 
statements.  The Board has thoroughly reviewed all of the evidence 
of record, and shall initially address the appellant's own 
contentions.  The appellant contends that his current neck 
disability was caused by his active military service.  However, 
the appellant, as a layperson without medical training, is simply 
not qualified to render medical opinions as to maters such as 
diagnosis and etiology of disorders and disabilities, and his 
opinion is entitled to no weight or probative value.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 
3.159(a)(1) (2003) [competent medical evidence means evidence 
provided by a person who is qualified through education, training, 
or experience to offer medical diagnoses, statements, or 
opinions].

The appellant's private physician statement dated in January 2003 
also addresses the existence of a medical nexus.  In January 2003, 
the appellant's private physician concluded that it was "more than 
likely" that the appellant's current cervical spine problem was 
the result of his service-connected injury.  The Board notes that 
the aforementioned private medical nexus opinion was not based 
upon a contemporaneous physical examination of the appellant or a 
thorough review of the appellant's claims file.  For example, the 
January 2003 private physician statement references an "apparent 
severe sprain of his cervical spine" in-service.  (emphasis 
added).  Such statement is indicative of the lack of review of the 
appellant's claims file for two reasons: 1) the usage of the word 
apparent, and 2) the appellant's service medical records do not 
show any evidence of an in-service "severe cervical sprain".

In contrast, the more recent April 2003 VA examiner concluded that 
it is "not likely" that the appellant's current neck disability 
"had its origin or connection with his in-service trauma".  
Furthermore, the VA examiner's opinion was predicated upon a 
thorough review of the appellant's claims file as well as a 
contemporaneous physical examination of the appellant.  

At this point, the probative value of these conflicting medical 
opinions as evidence upon which to accept or reject the service 
connection claim must be determined.  The Court has stated that in 
evaluating the probative value of medical evidence:

[t]he probative value of the medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion that the physician reaches. . . As is true with 
any piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [Board] as 
adjudicators.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may 
appropriately favor the opinion of one competent medical authority 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions based on its 
own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is ambivalent, 
based on an inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not stated.  
See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993); Guerrieri, 4 Vet. App. 467, 470-71 (1993).

As previously discussed, the appellant's private physician did not 
conduct a contemporaneous physical examination of the appellant or 
review his claims file in conjunction with rendering his medical 
nexus opinion.  In contrast, the April 2003 VA examiner conducted 
a thorough physical examination of the appellant and specifically 
stated that he "reviewed the claims folder and the different 
medical information provided by the private physician".  As such, 
the Board finds that the April 2003 VA examiner's opinion is both 
more thorough and highly probative of any causal connection 
between the appellant's current neck disability and any in-service 
injury or disability.  Accordingly, the Board finds that the 
credible evidence shows that the appellant's current neck 
disability is not related to his active military service and that 
the benefit of the doubt rule is not for application because the 
medical evidence of record is not in equipoise.

Despite the appellant's failure to meet the requirements of either 
direct or presumptive service connection, service connection may 
also be established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2003).  Establishing service 
connection on a secondary basis requires evidence sufficient to 
show (1) that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2003); Allen 
v. Brown, 7 Vet. App. 439 (1995).


As previously discussed, the appellant's VA examination records 
and private medical records confirm the existence of a current 
neck disability.  As such, the Board is obligated to further 
consider whether the appellant's current neck disability was 
either caused by or aggravated by his service-connected nasal 
trauma with septorhinoplasty.  The evidence with respect to the 
relationship between the appellant's current neck disability and 
his service-connected nasal trauma with septorhinoplasty consists 
of private medical records, VA examination records, and the 
appellant's own contentions.

The Board notes that, although the appellant contends his current 
neck disability is "secondary to his nose trauma incident", he is 
a layperson without medical training.  Therefore, he is simply not 
qualified to render medical opinions as to maters such as 
diagnosis and etiology of disorders and disabilities, and his 
opinion is entitled to no weight or probative value.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 
3.159(a)(1) (2003).

The appellant's private medical records also address whether his 
current neck disability was either caused by or aggravated by a 
service-connected disability.  For example, the appellant's 
private physician stated in January 2003 that it is "more likely" 
that his current neck disability is the result of the service 
connected injury.  The Board reiterates, however, the private 
physician statement was not based upon a thorough review of the 
claims file or a contemporaneous physical examination.

In contrast, the April 2003 VA examiner specifically concluded 
that it is "not likely" that the appellant's current neck 
disability "had its origin or connection with his in-service 
trauma".  Furthermore, as previously discussed, the VA examiner's 
opinion was predicated upon a thorough review of the appellant's 
claims file as well as a contemporaneous physical examination of 
the appellant.

Summarily, for the reasons and bases expressed above, the Board 
concludes that the evidence against the claim mandates that the 
appellant's neck disability was not incurred as a result of his 
military service, nor is it proximately due to his service-
connected nasal trauma with septorhinoplasty.  There exists no 
reasonable doubt that can be resolved in the appellant's favor and 
the benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for neck disability, including 
as secondary to service-connected nasal trauma with 
septorhinoplasty is denied.


	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



